Citation Nr: 1823574	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bladder cancer as due to exposure to contaminated water at Camp Lejeune, hydraulic fuels, and other chemicals.

2.  Entitlement to service connection for prostate cancer as due to exposure to contaminated water at Camp Lejeune, hydraulic fuels, and other chemicals.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for kidney stones.

5.  Entitlement to service connection for left kidney.

6.  Entitlement to service connection for arthritis bilateral hips.

7.  Entitlement to service connection for short attention span.

8.  Entitlement to service connection for arthritis left knee.

9.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to August 1983.

The claims of service connection for bladder and prostate cancer come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO).  The remaining claims are on appeal from a September 2014 rating decision by the RO.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.

Additional evidence has been received subsequent to the July 2014 statement of the case (SOC).  In view of the dispositions below, remand for initial RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

The issues of service connection for bladder and prostate cancer are decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDINGS OF FACT

1.  The Veteran had qualifying service at Camp Lejeune and currently has bladder cancer, or residuals thereof.

2.  The Veteran's prostate cancer, or residuals thereof, was caused by exposure to contaminated water at Camp Lejeune, hydraulic fuel, or other chemicals during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bladder cancer have been met.  38 U.S.C.  § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.  §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For veterans who are presumed to have been exposed to contaminants in the water supply while serving at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987, VA has established a presumption of service connection for bladder cancer.  38 C.F.R. § 3.307(a)(7), 3.309(f).  Camp Lejeune includes within the borders of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina.  38 C.F.R. § 3.307(a)(7)(iii).

Bladder Cancer

The Veteran has had bladder cancer.  He asserts that he served at Camp Lejeune during the relevant period.  Service records appear to show sufficient service at the New River Air Station in the early 1980s.  Under the presumption provisions of 38 C.F.R. § 3.309(f), as there is no affirmative evidence to the contrary, the Veteran should be service connected for his bladder cancer and any residuals thereof.  Therefore, service connection for bladder cancer is warranted.

Prostate Cancer

The Veteran has had prostate cancer that he contends is due to exposure to contaminated water at Camp Lejeune, hydraulic fuel, or other chemicals during active duty service.  While prostate cancer is not a presumptive condition under 38 C.F.R. § 3.309(f), this does not preclude direct service connection on a non-presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Additionally, as explained above, the Veteran is presumed to have been exposed to contaminated water at Camp Lejeune during service under 38 C.F.R. § 3.307(a)(7).

The Veteran has submitted three medical opinions.  In July 2013, the Veteran's physician, Dr. Steckel stated that one can only think that external factors or environmental factors could have contributed to the development of the prostate cancer.  In support, he noted the Veteran's lack of family history of cancer, lack of smoking history and work as a helicopter mechanic during service.  The second opinion is from his oncologist who in April 2015 opined that, given the Veteran's early development of prostate cancer and lack of family history, the prostate cancer as most likely caused by or a result of chemicals.  Finally, in July 2015, the Veteran's urologist opined that, due to his lack of family history and early onset of prostate, the Veteran's prostate cancer was as most likely caused by or a result of chemical exposure during service.

The RO obtained a medical opinion regarding the Veteran's prostate cancer in January 2018.  The examiner opined that the Veteran's prostate cancer was less likely than not related to service.  In support, it was noted that prostate cancer was not listed as a disease associated with substances found at Camp Lejeune as well as the relative increased risk for early onset of prostate cancer among black men.

The Board finds the medical opinions submitted by the Veteran to be more persuasive because they consider the Veteran's medical and social history individually, rather than solely medical statistics.  For instance, his doctors noted the absence of certain risk factors-family history and smoking.  All three found it unusual that the Veteran would have early onset of prostate cancer given the absence of family history of the disease.  By contrast, the VA examiner treated the medical inquiry rather generically.  In fact, it is almost as if she relied upon the absence of a presumption connecting prostate cancer to exposure to contaminated water in reaching her conclusion.  See Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).

In consideration of this evidence, and when resolving reasonable doubt in the Veteran's favor, the Board finds that his prostate cancer, or residuals thereof, was caused by exposure to contaminated water at Camp Lejeune, hydraulic fuel, or other chemicals during service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for prostate cancer is warranted.



ORDER

Service connection for bladder cancer is granted.

Service connection for prostate cancer is granted.


REMAND

The remaining seven service connection issues were denied in the September 2014 rating decision.  In February 2015, the Veteran submitted a notice of disagreement (NOD) with the decision as to these seven issues.  Although the RO acknowledged the NOD, an SOC has not yet been issued.  Therefore, a remand is warranted for this reason.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these issues are REMANDED for the following action:

Readjudicate the claims of service connection for diabetes, kidney stones, left kidney, bilateral hip arthritis, short attention span, left knee arthritis, and erectile dysfunction.  If any benefit sought is not granted, issue an SOC.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


